Citation Nr: 1339189	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  13-21 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to January 1954.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by which the RO granted service connection for bilateral hearing loss and assigned a 30 percent rating from August 31, 2011.  

The Veteran filed a new claim for an increased rating for bilateral hearing loss in October 2013.  In a November 2013 statement, the Veteran indicated that he wished to pursue the increased rating claim even though he was withdrawing the appeal for a higher initial rating for bilateral hearing loss.  This claim for an increased rating has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

On November 1, 2013, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that the Veteran was withdrawing his appeal as to the claim for entitlement to an initial disability rating higher than 30 percent for bilateral hearing loss.  



CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the claim for entitlement to an initial disability rating higher than 30 percent for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On November 1, 2013, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that the Veteran was withdrawing his appeal as to the claim for entitlement to an initial disability rating higher than 30 percent for bilateral hearing loss.  As the Veteran has withdrawn this issue, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed.  



ORDER

The appeal is dismissed. 



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


